200 F.3d 1035 (7th Cir. 2000)
ZIA U. HASHAM,    Plaintiff-Appellee,v.CALIFORNIA STATE BOARD OF EQUALIZATION,    Defendant-Appellant.
No. 98-3193
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 23, 1999Decided January 5, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 96 C 3326--William T. Hart, Judge. [Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted]
Before COFFEY, RIPPLE and ROVNER, Circuit Judges.
COFFEY, Circuit Judge.


1
Zia U. Hasham ("Hasham")  filed charges of discrimination under Title VII  of the Civil Rights Act of 1964, 42 U.S.C. sec.  2000e et seq., and the Age Discrimination in  Employment Act, 29 U.S.C. sec. 621 et seq.,  against his employer, the State of California  Board of Equalization ("CBOE"). Plaintiff filed  formal and informal complaints alleging  discrimination with CBOE and also filed a charge  with the Equal Opportunity Employment Commission  ("EEOC"), which issued a right to sue letter on  March 19, 1996. Before the EEOC and also in  federal court,1 Hasham claimed that CBOE  discriminated against him based on his Pakistani  national origin, his Muslim religion and also  because of his age (over 40 years of age).  District Court Judge William Hart granted CBOE  summary judgment on the age and religion  discrimination claims but allowed the claim of  national-origin discrimination to proceed to  trial. The jury found in Hasham's favor and  awarded him back pay and compensatory damages in  the amount of $350,000. On post-trial motions,  the trial judge upheld the jury's liability  verdict but vacated rather than reduced the  compensatory damage award of $350,000 while  awarding Plaintiff $15,548 in back-pay, $4,188.48  in interest, a promotion to a Supervising Tax  Auditor I ("Supervisor I") position in Houston,  Texas with seniority retroactive to August 1993  and attorneys fees and costs.2 On September 3,  1998, the trial court granted the defendant's  motion to stay the money judgment and order of  promotion. Three months later on December 10,  1998, the court lifted the stay on Plaintiff's  promotion and granted him his promotion due to a  Supervisor I job opening. The defendant now  appeals the district court's denial of its motion  for judgment as a matter of law and motion for a  new trial. CBOE also appeals the trial judge's  evidentiary rulings and jury instructions. We  AFFIRM.

I.  BACKGROUND

2
The CBOE is an administrative agency of the  State of California and assumes the charge of  auditing those businesses located outside  California and doing business within California  and who may be liable for payment of California  sales and use tax. The CBOE out-of-state district  maintains field offices in Chicago, New York and  Houston. Each field office is directed by an area  administrator who reports to a district  administrator. Both Sidney Zigelman ("Zigelman"),  the area administrator for the Houston branch  office of the out-of-state district, and Bruce  Henline ("Henline"), the out-of-state district  administrator,3 served from July 1991 through  the time of Hasham's promotion denial.


3
CBOE's offices maintain four types of auditing  positions in the out-of-state district offices,  entry level Tax Auditor I ("Auditor I"), Tax  Auditor II ("Auditor II"), Associate Tax Auditor  ("Auditor III") and Staff Tax Auditor. The out-  of-state district has a long standing practice of  promoting all Auditor Is to Auditor II, provided  they successfully complete the mandatory  probationary period and meet job expectations.  Similarly, there is a long standing practice of  promoting all Tax Auditor IIs to Tax Auditor III  provided they pass the required examination and  have an acceptable job performance. As CBOE's  most senior tax auditing position, Staff Tax  Auditor is a competitive post, requiring a  promotional exam score within the top three  ranks. This position has the responsibility of  performing difficult and complex audits--audits  of large, multi-national corporations.


4
Under CBOE's competitive promotion system,  auditors desiring to be considered for a  particular promotion must initially express an  interest in the particular promotion and achieve  one of the top three scores on the applicable  promotional exam, which consists of both a  written and an oral exam. Promotional exams are  given approximately every two years and  candidates who score above a minimum 70% on the  exam are ranked based on their scores on an  information list.4 When a vacancy arises, the  CBOE Selection Unit certifies a list containing  the names and addresses of "eligible candidates"  for the position to the appointing authority.  Only those candidates who have scored in the  highest three ranks on the applicable exam and  initially expressed an interest in the particular  position at the time the list was certified are  considered "eligible candidates" (i.e., "they are  'reachable' for the vacancy"). The candidates on  the certification list are then contacted a  second time to determine if they are interested  in that particular vacancy.5 Also, CBOE's  promotion policy provides that all employees,  regardless of their field office location, are  permitted to compete for promotions within the  out-of-state district.


5
Plaintiff Hasham is a U.S. citizen and has been  employed by CBOE since 1981 as an out-of-state  district auditor in the Chicago office. He  received promotions to Auditor II and III and  after a competitive exam process, was promoted to  Staff Tax Auditor in 1988. In 1990, Hasham took  the promotional exam for a Supervisor I position,  and scored the second highest exam in the Chicago  office. In 1992, Hasham again took the exam and  scored the highest among the Chicago, New York  and Houston offices. He also passed the  Supervising Tax Auditor II ("Supervisor II")  exam, which tests for knowledge and skills above  what is tested on the Supervisor I exam. As a  result, Hasham's name appeared on the Houston  office certification lists in 1991 and 1992.


6
In July 1993, a Supervisor I position in the  Houston office became available and at the time,  Brian Wiggins ("Wiggins"), Hasham and Steve Smith  ("Smith") were ranked within the top three ranks  on the applicable certification list, 1, 2 and 3,  respectively. During the first week of August  1993, Hasham called Zigelman to inquire about the  Supervisor I position. During the conversation,  Hasham advised Zigelman that he had three school-  age children and inquired about the quality of  the Houston public schools. Hasham asserts that  after the conversation, Zigelman criticized his  Indian/Pakistani accent to a fellow Houston  employee6 and said that Hasham was worrying  about the Houston schools "as if he would get the  job."7


7
On August 18, 1993, Zigelman participated in a  phone interview with Hasham that lasted but a few  minutes with Zigelman asking only a few general  questions. Despite the fact that Zigelman  admitted at trial that Hasham's performance in  the job interview was "excellent," Hasham did not  receive the promotion. Instead, Smith, a white  auditor in the Houston office, was selected.

A.   Qualifications of Hasham and Smith

8
Hasham scored an 87 on the Supervisor I exam  while Smith scored an 83. Hasham has a Bachelor  of Arts degree from the University of Karachi,  Pakistan, and a Bachelor of Science degree in  Business Administration and a Masters of Science  degree in Accounting from Roosevelt University in  Chicago. At the time of the promotion at issue,  Hasham had informed Zigelman that he was a  certified public accountant ("CPA"), while Smith  on the other hand, had a Bachelor's degree in  accounting but was not qualified as a CPA.


9
According to Zigelman's testimony at trial,  prior to his promotion of Smith, every supervisor  in the Houston office was a CPA. Further, as of  September 1993, Hasham had twelve and one-half  years of tax auditing out-of-district accounts  experience in contrast to Smith's six years.  Moreover, Hasham had completed several difficult  and large "mega" audits (audits of large multi-  national corporations) for CBOE, while Smith had  yet to complete even one as of September 1993 and  had more aged audits8 than Hasham. Also, prior  to recommending Smith for the promotion, Zigelman  contacted Lynn Thompson, Hasham's supervisor at  the time, and received a favorable reference.

B.  Zigelman's Promotion Decision

10
Zigelman recommended Smith for the Supervisor I  position and district administrator Henline  concurred.9 Zigelman, in an affidavit filed  with the trial court, claimed that he chose Smith  for four reasons: (1) he worked with Smith  personally and knew the quality of his work  firsthand; (2) experience did not play a major  role in the ultimate promotion decision because  the candidates were equally experienced; (3) he  preferred to promote from in-house to improve  worker morale; and (4) he wanted to retain  another employee, Carol Cross ("Cross") who  caused the vacancy by requesting a voluntary  demotion. In making his decision, Zigelman  admitted that he did not consider the complexity  of the audits that the respective candidate had  responsibility for nor did he consider Hasham's  superior experience to that of Smith. He also  stated that he did not take into account that  Hasham had been asked to train new auditors,  teach a law class or temporarily fill in for a  supervisor. Further, prior to 1993, Zigelman on  two occasions had an opportunity to make  promotions to supervisory positions: Carol Cross  and Joe Clayton.10


11
Following Smith's promotion, Hasham filed his  discrimination claim with the EEOC and thereafter  with the district court. After a jury trial,  Hasham was awarded back pay and compensatory  damages. On post-trial motions, the trial judge  upheld the jury's liability verdict while  vacating the compensatory damages award and  awarded Plaintiff $15,548 in back pay, calculated  from the date of his promotion denial, $4,188.48  in interest, the Supervisor I promotion with  seniority, calculated from the date of his  promotion denial, and attorneys fees and costs.  Defendant CBOE appeals.

II.  ISSUES

12
On appeal, Appellant CBOE argues that the  record fails to lend support to a finding of  intentional national-origin discrimination; the  district court committed reversible error in its  evidentiary rulings and jury instruction; and the  jury's verdict was based upon passion and  prejudice.

III.  DISCUSSION

13
A.  Intentional National Origin Discrimination


14
CBOE argues that the record fails to support  the jury's finding of intentional discrimination.  Noting that the trial court denied CBOE's motion  for a judgment as a matter of law on these  grounds, we interpret Appellant's issue presented  for review as a challenge to the court's denial  which we review de novo. See Williams v.  Pharmacia, 137 F.3d 944, 948 (7th Cir. 1998).  This Court is limited to deciding only whether  the evidence presented at trial, with all the  reasonable inferences drawn therefrom, "is  sufficient to support the verdict when viewed in  the light most favorable to the [plaintiff]." See  Collins v. Kilbort, 143 F.3d 331, 335 (7th Cir.  1998). We will overturn a jury verdict for the  plaintiff only if we conclude that "no rational  jury could have found for the plaintiff." See  Emmel v. Coca-Cola Bottling Co., 95 F.3d 627, 629  (7th Cir. 1996). Indeed, this standard is applied  "stringently in discrimination cases where  witness credibility is often crucial." Williams,  137 F.3d at 948.


15
Hasham's discrimination claim arises under 42  U.S.C. sec. 2000e-2(a), which makes it unlawful  for an employer to "discriminate against any  individual with respect to his compensation,  terms, conditions, or privileges of employment,  because of such individual's . . . national  origin." 42 U.S.C. sec. 2000e-2(a). CBOE denies  that Hasham's national origin played a role in  its decision to promote Smith over him and claims  that it promoted Smith for performance and  business reasons wholly unrelated to Hasham's  national origin. The two accepted ways of  establishing that an employer violated this  prohibition are: first, by direct evidence  (taking the form of, "I did not promote you  because of your national origin") or second,  indirect evidence. See Troupe v. May Dept. Stores  Co., 20 F.3d 734, 736 (7th Cir. 1994). Because  employers are usually careful not to offer  smoking gun remarks indicating intentional  discrimination, the Supreme Court established the  burden shifting approach as a means of evaluating  indirect evidence of discrimination. See  McDonnell Douglas Corp. v. Green, 411 U.S. 792,  802 (1973). Even so, the elements of proof in an  employment discrimination case need not be  "rigid, mechanized, or ritualistic." Furnco  Const. Corp. v. Waters, 438 U.S. 567, 577 (1978).  Thus, this Circuit has also held that a  combination of direct and circumstantial  evidence, "none conclusive in itself but together  composing a convincing mosaic of discrimination  against the plaintiff," may allow a plaintiff to  surpass the summary judgment hurdle. See Troupe,  20 F.3d 734, 737 (7th Cir. 1994). Nonetheless,  the McDonnell Douglas burden shifting framework  provides "a useful organizational structure under  which the parties and the . . . court can assess  the need for a full trial." See Sattar v.  Motorola, 138 F.3d 1164, 1169 (7th Cir. 1998).


16
Under the burden shifting method, the plaintiff  must initially establish a prima facie case of  unlawful discrimination demonstrating that he or  she is in a protected class, qualified for the  promotion, did not receive the promotion despite  his or her qualifications and that a person not  in the protected class was promoted instead (or  other such evidence from which one can infer that  the employment action was taken for an  impermissible purpose). See St. Mary's Honor  Center v. Hicks, 509 U.S. 502, 506 (1993); Leffel  v. Valley Fin. Serv., 1123 F.3d 787, 793 (7th  Cir. 1997). Defendant CBOE does not claim that  Hasham failed to establish this. Once the  plaintiff has established his prima facie case,  an inference of discrimination is created and the  defendant has the burden to "clearly set forth,  through the introduction of admissible evidence,  reasons for its actions which, if believed by the  trier of fact, would support a finding that  unlawful discrimination was not the cause of the  employment action." St. Mary's Honor Center, 509  U.S. at 507 (emphasis and quotations omitted).  Should the defendant do so, the inference of  discrimination disappears and the plaintiff must  then demonstrate by a preponderance of the  evidence that the reasons proffered by the  defendant were pretextual for intentional  discrimination. See id. However, on post-trial  review, whether Plaintiff's case is based on  direct or indirect evidence, the McDonnell  Douglas framework drops out of the analysis and  we need only consider whether the record supports  the resolution as to the ultimate question of  intentional discrimination. See Collins, 143 F.3d  at 335.

1.  Discriminatory Comments

17
It was revealed at trial that sometime around  the month of August 1993, Zigelman made a comment  to one of the auditors in the Houston office  about the foreign accent of an auditor from the  New York office named D. Patel. Zigelman said  that Patel was difficult to understand and then  remarked about Hasham, "If you want to hear  something difficult, you should have heard that  guy from Chicago. He was extremely difficult to  understand. In fact, how did he expect to be a  supervisor if he can't communicate with people."  Another Houston auditor also testified that he  heard Zigelman on another occasion state in a  demeaning tone that he could not understand  Hasham. However, Zigelman did testify at trial  that there was "absolutely" no reason to believe  that Hasham's accent would interfere with his  ability to supervise. (Tr. at 150.) Also, in  February 1992, Ruth Malloy and Pamela Hartman,  two auditors in the Houston office, testified  that they heard Zigelman say that he did "not  want to hire any more foreigners" after he was  told that an Asian applicant was waiting to be  interviewed. (Tr. at 487, 496.) We are of the  opinion that a reasonable jury could have  concluded that, in conjunction with Zigelman's  contradictory testimony, his comments about  Hasham's accent and comment about the hiring of  foreigners demonstrated a discriminatory animus  that governed his promotional decision, which we  are in no position, "particularly . . . in  employment discrimination cases[,] to . . .  supplant[ ] our view of the credibility or weight  of the evidence for that of . . . the jury."  Hybert v. Hearst Corp., 900 F.2d 1050, 1054 (7th  Cir. 1990).

2.  Evidence of Pretext

18
Defendant argues that Smith was promoted for  the following reasons: Zigelman believed that  Smith was the most qualified candidate; to  continue promoting in-house employees; and to  accommodate Carol Cross's voluntary demotion.  Obviously, it is the prerogative of the jury to  weigh and balance the credibility of each and  every witness and disbelieve or believe any or  all reasonable testimony and evidence offered to  support an employment decision. See Emmel, 95  F.3d at 633-34. A jury may also reasonably find  the "proffered nondiscriminatory reason  pretextual and that the real reason was in fact  unlawful discrimination." Id. at 634 (citing  McDonnell Douglas, 411 U.S. at 804). In other  words, pretext is "a lie, specifically a phony  reason for some [employment] action" by the  employer. Perdomo v. Browner, 67 F.3d 140, 144-45  (quoting Russell v. Acme-Evans Co., 51 F.3d 64,  68 (7th Cir. 1995)). Pretext does not require  that plausible facts presented by the defendant  not be true, only that they not be the reason for  the employment decision. See Emmel, 95 F.3d at  634. Indeed, circumstantial evidence can be  offered to prove that Defendant's purported  reasons for the promotion decision are not worthy  of belief and thus pretextual. See Huff v. Uarco,  122 F.3d 374, 380 (7th Cir. 1997). As we have  previously stated,


19
[Plaintiff's] circumstantial evidence was not  presented in vain, however, for it can be used at  the pretext stage of the McDonnell Douglas test  to demonstrate the ultimate fact of  discrimination. Bearing this in mind, our task is  to determine whether [Plaintiff] has come forward  with sufficient evidence from which a trier of  fact could reasonably infer that [her employer]  denied her training or promotion on the basis of  her race or national origin . . .


20
Pafford v. Herman, 148 F.3d 658, 666 (7th Cir.  1998). Similar to the criminal law context,  because "it is [often] so unlikely that direct  evidence will be available," United States v.  Ranum, 96 F.3d 1020, 1026 (7th Cir. 1996); accord  Emmel, 95 F.3d at 629 ("[E]mployers are usually  careful not to generate such [direct  discrimination] evidence . . . ."); Castleman v.  Acme Boot Co., 959 F.2d 1417, 1420 (7th Cir.  1992) (noting that direct evidence of intent to  discriminate is rarely found), we are of the  opinion that there should be "nothing novel about  establishing [intentional discrimination] through  the use of circumstantial evidence, for . . .  circumstantial evidence is not less probative  than direct evidence, and, in some cases is even  more reliable." United States v. Griffin, 150  F.3d 778, 785 (7th Cir. 1998) (citations and  quotations omitted).


21
From a review of the record, it seems evident  that the testimony at trial raised substantial  credibility issues relating to Zigelman's often  contradictory proffered reasons for promoting  Smith instead of Hasham. At deposition, Zigelman  testified that he believed that Smith, as a  supervisor, would relate well to the staff. On  the other hand, a number of other Houston  employees contradicted Zigelman's testimony and  stated that Smith stayed to himself and thus,  rarely interacted with people. (Tr. at 424-25,  497.) Smith even admitted that after two years on  the job, he had yet to learn all the names of the Houston auditors. (Tr. at 441.) Further, Zigelman  testified at trial that Hasham would make a very  good supervisor and do a comparable job to Smith,  had an "excellent" interview for the position and  had a favorable reference from his supervisor  (Tr. at 148.) In spite of this testimony, on  cross examination, Zigelman testified that one of  the reasons he disfavored Hasham was because he  was an "unknown quantity." (Tr. at 249-50.)


22
Furthermore, it is interesting to note that  Zigelman asserted in his affidavit that even  though there was not a significant difference in  experience between the candidates, he still  believed that Smith was the most qualified  candidate. On the other hand, Hasham had a higher  exam score than Smith, double the years of  experience working for the out-of-state district,  more than double the years of experience as a  Staff Tax Auditor and even passed the Supervisor  II exam. (Tr. at 147-55.) Further, at the time of  his decision, Zigelman was aware that Hasham was  a CPA and Smith was not. (Tr. at 155.) Zigelman  also was aware that Hasham had substantially more  experience working on complex mega audits. (Tr.  at 200-04.) At deposition, Zigelman even admitted  that Hasham was more qualified than Smith when  considering individual job-related factors, such  as education, exam score and years of experience.  Although this Court has consistently held that  courts should not sit as a super personnel  department and second-guess an employer's  personnel decision, see Brill v. Lante Corp., 119  F.3d 1266, 1272 (7th Cir. 1997), these facts  certainly put into question Zigelman's  credibility as a witness and his proffered denial  of any major difference in experience between the  candidates, as well as his belief that Smith was  the most qualified candidate.


23
Zigelman also stated that although Hasham had  superior auditing skills and experience, Staff  Tax Auditing skills and experience were not  controlling qualifications for a supervisory  position. (Tr. at 148-53.) However, Zigelman  admitted that a Supervisor I oversees the mega  audits performed by Staff Tax Auditors and  explains complex tax law issues to corporate  taxpayers. (Tr. at 152-53.) Indeed, the  qualifications for Staff Tax Auditor and  Supervisor I, in particular the communication,  supervisory and leadership skills, were  identical, admitted Zigelman. (Tr. at 153-54.)


24
Even though CBOE argues that Zigelman's decision  was based, in part, on his desire to promote "in-  house" from the Houston office to boost moral,  CBOE has failed to point to any evidence in the  record of such policy. In fact, the record  reflects that CBOE has rarely promoted from  within the Houston office, as evidenced by the  fact that most of the senior staff members of the  Houston office received their promotions as a  result of transfers from other offices. (Tr. at  181-84.) Even as an unspoken policy, CBOE  contradicts itself on this assertion on several  occasions because the record evidences that it  has promoted outside candidates over in-house  candidates. (Tr. at 404.) Indeed, it appears that  only after Hasham filed his complaint did  Zigelman come up with the idea that he preferred  to promote in-house. (Tr. at 305-06.)


25
CBOE further maintained that Smith was promoted  so that it could retain Carol Cross. In contrast,  evidence was presented at trial that established  that Henline had full authority to create a  position for Cross with or without promoting  Smith. (Tr. at 341-42.) Also, Zigelman offered  testimony in his affidavit stating, in essence,  that he thought so highly of Smith's  qualifications that he would have promoted him  regardless of his desire to keep Carol Cross on  staff. Again, when considering Zigelman's  testimony in its totality, the jury might very  well have considered his proffered reasons for  his promotion decision suspect and thus,  unreliable.


26
3.  Other Circumstantial Evidence of Pretext


27
Indeed, the trial record is replete with  Zigelman's contradictory statements to the jury.  At deposition, he testified that according to the  California merit system, he was obligated to  recommend the most qualified candidate.  Conversely, at trial, Zigelman stated that  although the merit system mandates that the most  qualified candidate be promoted, he was not  required to. (Tr. at 144-45.) He made the  assertion without any explanation, or much less  citing any specifics or examples, but only that  his altered testimony was based on "literature"  that he had read since his deposition, which he  believed suggested that there is no firm  requirement that the most qualified person be  promoted. (Tr. at 145.) Indeed, despite his  deposition testimony, Zigelman was steadfast in  his statements at trial that when he promoted  Smith over Hasham, he was not required to promote  the most qualified candidate. (Tr. at 145-46.)  Accordingly, the jury could have reasonably found  that Zigelman did not follow CBOE promotion  policy, or, at the very least, again found  Zigelman's explanation incredulous.11


28
At trial, Zigelman also testified that during  the phone interview with Hasham, he asked him  questions to determine whether his qualifications  were superior to that of Smith. (Tr. at 156-57.)  At the deposition, however, Zigelman testified  that during Hasham's telephone interview, he  asked "[n]ot a single question" to determine his  qualifications. (Tr. at 159.)12 Indeed,  Zigelman's failure to express consistent  explanations at trial or deposition could compel  a jury to find that his proffered reasons for  promoting Smith were pretextual for something  much more invidious. See also Perfetti v. First  Nat. Bank of Chicago, 950 F.2d 449, 456 (7th Cir.  1991) ("If at the time of the adverse employment  decision the decision maker gave one reason, but  at the time of the trial gave another reason  which was unsupported by the documentary evidence  the jury could reasonably conclude that the new  reason was a pretextual after-the-fact  justification.") We also are aware that Zigelman  was the decision maker relating to the promotion  and thus, his credibility, which was thoroughly  impeached, was crucial to this case.


29
As we have previously stated,


30
[W]e will not second-guess a jury on credibility  issues. While this court's review is confined to  the "cold pages" of an appellate transcript, the  jury had an opportunity to observe the verbal and  non-verbal behavior of the witnesses, including  the subject's reactions and responses to the  interrogatories, their facial expressions,  attitudes, tone of voice, eye contact, posture  and body movements. . . . [I]t is not the task of  this appellate court to reconsider the evidence  or assess the credibility of the witnesses.


31
United States v. Hickok, 77 F.3d 992, 1006 (7th  Cir. 1996) (citations and quotations omitted).  Being "particularly careful in employment  discrimination cases to avoid supplanting our  view of the credibility or weight of the evidence  for that of both the jury (in its verdict) and  the judge (in not interfering with the verdict),"  Hybert, 900 F.2d at 1054, we hold that CBOE was  not entitled to judgment as a matter of law  because, when viewing the evidence in the light  most favorable to the plaintiff as we must, we  conclude that a rational jury could have found  that CBOE intentionally discriminated against  Hasham on the basis of his national origin. See  Williams, 137 F.3d at 948-49.13


32
B.  The District Court's Evidentiary Rulings


33
Defendant CBOE contends that the district court  committed reversible error when it made the  following evidentiary rulings: (1) admitted  evidence of Smith's aged audits;14 (2)  admitted evidence of Hasham's prior promotions;  (3) admitted Zigelman's alleged comments  regarding the "hiring of foreigners" and Hasham's  accent; and (4) admitted and denied various other  evidence. We give the trial court's evidentiary  rulings special deference and will overrule them  only for an abuse of discretion. See United  States v. Zizzo, 120 F.3d 1338, 1351 (7th Cir.  1997). But, we do not alter a district court's  judgment every time we conclude there is an abuse  of discretion in the admission of evidence. See  United States v. Wimberly, 60 F.3d 281, 286 (7th  Cir. 1995). Indeed, "[n]o error in either the  admission or the exclusion of evidence . . . is  ground for granting a new trial or for setting  aside a verdict or for vacating, modifying, or  otherwise disturbing a judgment or order, unless  refusal to take such action appears to the court  inconsistent with substantial justice." Fed. R.  Civ. P. 61 (emphasis added); see Old Republic  Insur. Co. v. Employers Reinsur. Corp., 144 F.3d  1077, 1082 (7th Cir. 1998); United States v.  Saunders, 973 F.2d 1354, 1359 (7th Cir. 1992). A  trial judge's evidentiary errors satisfy this  standard only if a significant chance exists that  they affected the outcome of the trial. See  Collins v. Kibort, 143 F.3d 331, 339 (7th Cir.  1998).

1.  Smith's Aged Audits

34
CBOE claims that Smith's monthly time reports  reflecting his aged audits are irrelevant because  Zigelman did not base his promotion decision on  the number of aged audits of each candidate.  Thus, the defendant argues, the only evidentiary  value of Smith's audits is to show that Hasham  was more qualified. Again, Defendant is correct  in pointing out that this Court has consistently  avoided stepping into the role of a super-  personnel department and second guessing  legitimate personnel decisions. See Brill v.  Lante Corp., 119 F.3d 1266, 1272 (7th Cir. 1997);  Rand v. CF Indus., Inc., 42 F.3d 1139, 1146 (7th  Cir. 1994). However, CBOE claims that Zigelman  knew the quality of Smith's work product and work  habits, and still believed that Smith was the  most qualified candidate. Smith's work  performance, as evidenced in part by his monthly  time reports, represents one of the criteria that  Zigelman allegedly based his promotion decision  on. Because these reports reflect that even  though CBOE expected that audits "be completed  within nine months," in 1993, "Smith alone had  some five or six aged audits" not completed  within nine months. (Tr. at 206-07.) Indeed, they  are probative of whether Zigelman was in fact  "very impressed with the quality of [Smith's]  work" and consequently, whether this proffered  reason was pretextual for discriminatory intent.  See Emmel, 95 F.3d at 633. Smith's monthly time  reports, along with Zigelman's acknowledgment  that he spoke to Smith "many times" about his  unacceptable number of aged audits, (Tr. at 207),  contradicted Defendant's above assertion about  the quality of Smith's work15 and was thus  relevant as indirect discrimination evidence.  Accordingly, we hold that the trial court did not  abuse its discretion when it admitted evidence of  Smith's tardiness in the completion of his  audits.16

2.  Evidence of Prior Promotions

35
CBOE contends that the district court erred  when it allowed Hasham to testify about prior  promotions that Zigelman was not involved in.  Hasham testified that despite receiving the  second highest score on the supervisor  promotional exam in 1990 and the highest score in  the Chicago, New York and Houston offices on the  1992 exam, a Supervisor I position was filled  without announcement in 1991 and Hasham was  passed over for a vacancy in Chicago in 1992 in  favor of a less qualified American-born  Caucasian. Although Zigelman was not involved in  the 1991 and 1992 promotion decisions, Henline  was the approving official for these and the  instant promotion. Consequently, Henline's prior  promotional decisions were relevant as  circumstantial evidence of discriminatory conduct  by Defendant in the instant promotion.  Accordingly, we are of the opinion that the  district court's decision to admit this evidence  did not rise to the level of an abuse of  discretion.17

3.  Prejudicial Comments

36
CBOE, covering all of its tracks, also alleges  that the testimony by Houston employees about  Zigelman's alleged discriminatory comments were  inadmissible stray remarks. Zigelman's two  comments at issue, occurring on different  occasions, are that he did "not want to hire  anymore foreigners" and, stated in a demeaning  tone, he couldn't understand Hasham's accent.


37
In relation to the statement about foreigners,  Defendant contends that the statement occurred 18  months prior to the promotion at issue and thus,  was too remote in time and bore no relationship  to Hasham because it dealt with hiring and not  promoting. CBOE also asserts that Zigelman's  comment that he couldn't understand Hasham's  accent, allegedly stated in a demeaning tone, is  too ambiguous to prove intentional  discrimination. Defendant's argument might have  some merit if this was solely a direct proof case  because remarks must indeed be related to the  employment promotion decision to evidence  discriminatory intent. See Monaco, 1 F.3d at 660.  However, because Hasham presents his case through  "indirect" evidence, remarks relied upon need  only be probative of discriminatory bias when  determining, along with other evidence, if  Zigelman's proffered reasons for promotion were  pretextual. See Huff, 122 F.3d at 385. Further,  when evaluating the probative value of Zigelman's  statements, his remarks do not stand alone; in an indirect proof case, "no one piece of evidence  need support a finding of" discrimination, but  rather the court must take "the facts as a  whole." Futrell, 38 F.3d at 350. The remark is  only but a part of a pattern of falsehoods,  contradictions and discriminatory statements by  Zigelman that, as a whole, convincingly  demonstrate intentional discrimination. Thus,  Defendant's distinctions between "hiring" and  "promoting" and the 18 months separating the  "foreigners" remark and the promotion in question  are unpersuasive when considering the remark in  conjunction with the aforementioned evidence of  pretext.


38
With regard to Zigelman's remark about Hasham's  accent, Zigelman also testified that he had no  reason to believe that Hasham's accent would  interfere with his ability to supervise. (Tr. at  150.) When contrasted with Zigelman's tone and  comment that he was not able to understand  Hasham's accent and could not see "how did  [Hasham] expect to be a supervisor if he can't  communicate with people," (Tr. at 431), again,  serious credibility issues for Defendant's main  witness, Zigelman, are raised, which could very  likely have been one of the foundation blocks for  the jury's clear finding of intentional  discrimination. Also, as the district court  pointed out, the "accent" comment supports an  inference of discriminatory intent, see Huff, 122  F.3d at 385, because accent is generally  recognized as a manifestation of national origin  and the comment was uttered by the decision maker  in this case. Accordingly, we are of the opinion  that the trial judge did not abuse its discretion  by admitting the remarks which allowed the jury  to weigh their significance. See Partington v.  Groyhill Furniture Indus., Inc., 999 F.2d 269  (7th Cir. 1993).

4.  Miscellaneous Evidentiary Rulings

39
Defendant also challenges various other  evidentiary rulings of the trial court. The  conduct of a trial and rulings on evidence,  motions and trial direction, are subject to the  sound discretion of the trial court. See United  States v. Doyle, 121 F.3d 1078, 1093 (7th Cir.  1997). Absent manifest abuse, a district court  has and must have wide discretion over the  scheduling and administration of a trial. See  United States v. Murvine, 743 F.2d 511, 514 (7th  Cir. 1984). The trial court allowed Hasham to  testify that Lynn Thompson, his supervisor in  1993, said that she believed that Hasham was more  qualified than the other candidates, and also  about his impressions relating to the 1992 Carol  Cross promotion. Because the record reveals that  Defendant's line of questioning opened the door  to such testimony, (Tr. at 104), there was no  abuse of discretion by the trial judge. Likewise,  we are convinced that the trial court's admission  of the testimony of Smith's co-workers focusing  on Smith's work performance, which rebutted  Zigelman's proffered reasons for the promotion  and suggested pretext, was proper. Further,  because of the wide latitude necessarily afforded  trial judges on relevance rulings, see Zizzo, 120  F.3d at 1351, we also refuse to hold that the  denial of the following evidence offered by  Defendant was an abuse of discretion: Smith's  performance evaluation, testimony of a non-  decision maker as to the meaning of the ranking  regulations, Henline's belief that Zigelman's  reasons were valid, and Hasham's failure to  mitigate his damages. Finally, the trial court's  decision not to allow the introduction of  purported evidence of Zigelman's non-  discriminatory animus in his pre-1991 promotional  decisions also does not manifest abuse. The trial  judge's exclusion of testimony regarding  Zigelman's friendly interaction with an employee  of Iranian decent, an employee married to an  Iranian, and exclusion of a photograph from his  son's bar mitzvah picturing "minority" friends,  was proper because of the apparent prejudice and  lack of relevance to the case such evidence  demonstrates. Accordingly, we hold that the  district court did not abuse its discretion in  its evidentiary rulings.

C.  Jury Instruction

40
Defendant next contends that the district court  improperly denied itsoffered jury instructions  on the issues of pretext, stray comments and time  barred evidence. Our review of a trial judge's  jury instructions is limited to determining  whether, as a whole, the instructions were  sufficient to properly inform the jury of the  applicable law. See Hennessy v. Penril Datacom  Networks, Inc., 69 F.3d 1344, 1350 (7th Cir.  1995). The review consists of two parts: the  first question to be answered is whether the  instructions misstate or insufficiently state the  law. See Maltby v. Winston, 36 F.3d 548, 560 (7th  Cir. 1994). If they do, we next tackle the  question of whether the flawed instruction  "confused or misled the jury causing prejudice to  a litigant." Dole v. Burnham, 6 F.3d 476, 479  (7th Cir. 1993). "[I]nstructions 'which are  accurate statements of the law and which are  supported by the record will not be disturbed on  appeal.'" United States v. Vang, 128 F.3d 1065,  1069 (7th Cir. 1997) (citation omitted). However,  even an erroneous instruction will be reversed  "only if the jury's comprehension of the issues  is so misguided that it prejudiced the  complaining party." Id. (quoting United States v.  Smith, 103 F.3d 600, 606 (7th Cir. 1996)  (quotation omitted)).


41
Indeed, "we review a trial court's instructions  to the jury with great deference." See United  States v. Kelly, 167 F.3d 1176, 1178 (7th Cir.  1999) (citation omitted). When conducting this  deferential review, litigants often "rephrase and  reframe the testimony to their benefit and take  jury instructions out of context when making  their appellate arguments." United States v.  Mancillas, 183 F.3d 682, 707 (7th Cir. 1999).  Thus, we analyze the jury instructions as a whole  and not piecemeal to determine if the applicable  instruction is an accurate recitation of the law.  See id.; United States v. Liporace, 133 F.3d 541,  545 (7th Cir.), cert. denied, 118 S.Ct. 1823  (1998).


42
Defendant does not argue that the trial judge's  instructions were contrary to law or unsupported  by the record. Instead, CBOE argues that the  trial judge should have included CBOE's proposed  instructions. First, CBOE offered its version of  a St. Mary's Honor Center v. Hicks, 509 U.S. 502  (1993), instruction that charged the jury that  "even if they find that the reasons presented by  the defendant were not the real reasons, the true  reasons for their decision, that they do not then  have to find for the plaintiff." (Tr. at 467.)  The trial judge rejected the proposed instruction  as argumentative because it was phrased as a  negative instruction. (Tr. at 468.) Further, even  though CBOE's proposed instruction was not  entirely supported by Hicks,18 "a judge  [also] need not deliver instructions describing  all valid legal principles." Gehring v. Case  Corp., 43 F.3d 340, 343 (7th Cir. 1994). Rather  than describing each possible inference of the  evidence, the judge may and usually should leave  the subject of the interpretation of the evidence  to the argument of counsel. See United States v.  Sblendorio, 830 F.2d 1382, 1391 (7th Cir. 1987).  Here, after review of the record, we are  convinced that the trial judge issued a balanced  and fair instruction that accurately stated the  law. Indeed, the court graciously allowed  Defendant's lawyer to ask the jury to draw the  inference expressed in his proposed instruction.  (Tr. at 468.)


43
Defendant also requested that a stray  discriminatory comments instruction be given:  comments which are not based on national origin  or which cannot be reasonably interpreted as  national-origin slurs or derogatory comments, do  not constitute national origin discrimination and  that evidence of a decisions maker's occasional  or sporadic use of stereotypical remarks is  generally insufficient, without more, to  establish a Title VII violation. (Tr. at 520.)  CBOE also requested that the trial judge instruct  the jury that such remarks must be related to the  employment decision and remarks that are too  remote in time or are ambiguous cannot be  evidence of discrimination. (Id.) Again, the  district court declined to include these  instructions because they were improper as  written and created the appearance that the trial  judge was commenting on the evidence. (Tr. at  521.) Instead, consistent with his evidentiary  rulings,19 the judge stated that the  derogatory comments were made by Zigelman, the  decision maker for the promotion. (Tr. at 521.)  Nonetheless, the trial judge exercised proper  discretion by allowing Defendant's attorney to  make the argument to the jury. (Id.)


44
Finally, Defendant contends that the trial court  should have instructed the jury that CBOE cannot  be held liable for any acts that transpired  before March 1993, 300 days prior to Plaintiff  filing his charge with the EEOC under 42 U.S.C.  sec. 2000e-5(e)(1). CBOE was concerned that the  jury would assign liability for previous  employment acts that were presented by Hasham as  circumstantial evidence of discrimination. The  trial judge declined to include the instruction  because the proposed instruction improperly  discussed statute of limitation problems and  Hasham was not claiming relief for CBOE's prior  employment decisions. (Tr. at 521-22.)20  Instead, the court allowed Defendant's counsel to  make the distinction in closing argument and also  expressed its willingness to issue the  instruction should Plaintiff's attorney argue for  relief for those prior non-promotions. (Tr. at  522-23.) Defendant does not contend that  Plaintiff's counsel made such an argument.


45
CBOE does not challenge that the final jury  instructions were unsupported by the record or  the law, see Vang, 128 F.3d at 1069, but rather,  that the court should have included its proposed  additions. In each of the district court's  denials, Defendant was allowed to raise to the  jury's attention the inferences referred to in  its proposed instructions in closing argument.  See Sblendorio, 830 F.2d at 1391. Accordingly,  because the trial court's jury instructions were  supported by the record and were a fair and  accurate recitation of the law, we are convinced  that there is no reason to disturb the trial  judge's denials of Defendant's proposed additions  to the instructions. See Kelly, 167 F.3d at 1178.

D.  The Jury's Verdict

46
It appears that CBOE argues that the district  court erred when it denied CBOE's motion for a  new trial.21 Defendant contends that the  liability verdict was unsupported by the record  and based on passion because the jury awarded  Plaintiff $350,000 in compensatory damages  without any supporting evidence. This Court  reviews the district court's denial of the motion  for a new trial for "clear abuse of discretion,"  see Emmel, 95 F.3d at 636, by looking to see if  "the verdict is against the weight of the  evidence." McNabola, 10 F.3d at 516.


47
On a motion to alter the judgment, the district  court vacated the $350,000 compensatory damages  award because Hasham failed to offer any  testimony dealing with the question of  compensatory damages such as physical or  emotional injury other than lost earnings.  Defendant attempts to bootstrap its contention  that there was no evidence to support a finding  of liability against CBOE on the trial judge's  finding of a lack of evidence for compensatory  damages. We disagree because, as previously  discussed, the jury's liability verdict against  the defendant is based on circumstantial evidence  of pretext. Because the jury's liability verdict  was grounded in evidence and testimony revealed  at trial, Defendant has not established that the  jury's verdict is against the weight of the  evidence. Thus, we hold that there was no abuse  of discretion by the trial judge in denying the  motion for a new trial on liability.22

IV.  CONCLUSION

48
We agree with the district court's denial of  Defendant's motions for a judgment as a matter of  law and denial of Defendant's motion for new  trial because the evidence presented at trial  supports the jury's finding of intentional  national-origin discrimination against Defendant.  We also hold that the trial court did not abuse  its discretion in its evidentiary rulings and  jury instructions. The liability and amended  damages judgment of the district court are    AFFIRMED.



Notes:


1
 The district court's jurisdiction over  Plaintiff's case is based on federal subject  matter under Title VII of the Civil Rights Act of  1964, as amended and 28 U.S.C. sec. 1343(a)(4).


2
 The attorneys fees and costs awards have not been  determined as a result of the district court  issuing an order on September 3, 1998, staying  the entry of a money judgment.


3
 As the out-of-state district administrator,  Henline was required to approve all promotions  and hires.


4
 It appears from the record that applicants may  review the information list.


5
 Presumably, a candidate who had scored within the  top three ranks on a promotional exam and who had  previously expressed an interest in the position  at the time of certification of the list, may  withdraw for a number of reasons, such as, the  particular vacancy is in another state.
Further, Plaintiff contends that,  by law, after the promotional list is  certified, even if a candidate in the first rank  withdraws, the promoting authority cannot then  drop down and consider a candidate in the fourth  rank. Defendant disputes this by arguing that  under the statute, candidates must indicate  "their willingness to accept appointment under  the conditions of the employment specified" in  order to be considered within the "three highest  ranks."


6
 James Zoes testified that Zigelman stated, "If  you really want to hear something difficult, you  should have heard that guy from Chicago. He was  extremely difficult to understand. In fact, how  did he expect to be a supervisor if he can't  communicate with people." (Tr. at 430-31.)


7
 Gregory Joseph (Tr. at 420-21).


8
 Audits that remained uncompleted after six  months.


9
 It appears that the parties and the trial court  did not consider Wiggins, a white candidate with  the highest score, a serious contender for the  Houston Supervisor I promotion. As the district  court pointed out on the motion for summary  judgment, Zigelman, as the decision maker,  apparently did not seriously consider Wiggins for  the promotion because Wiggins had previously  declined a promotion to the Houston office and  was in line for a better promotion in the  Sacramento office. Although Zigelman disputes  that these factors influenced his decision, a  jury could have reasonably found that Wiggins was  not a serious contender for the Supervisor I  promotion at issue.


10
 The trial judge limited evidence regarding  Zigelman's and Henline's practice of promoting  minorities to the time frame between 1991 and  1993 and to the positions of Supervisor and Staff  Tax Auditor. (Tr. at 277-81.) Under this  restriction, Hasham presented further evidence  that as a result of promotions and hires during  Henline's tenure, out of 31 supervisory positions  in the out-of-state district offices during the  period from 1992 to 1993, only two were held by  non-whites. (Tr. at 414.)


11
 Further, Defendant, in essence, presented the  jury with two contradictory and suspect lines of  argument: (1) Zigelman promoted Smith because he  was the most qualified, or (2) because Zigelman  was not required to promote the most qualified  candidate, he was able to promote Smith. Again,  a jury could have reasonably found that each  alternative contradicted either the trial  evidence relating to Smith's qualifications or  CBOE's promotion policy, respectively.


12
 Hasham contends that Zigelman was obligated to  promote one of the candidates from the top three  ranks at time of certification and that at  certification, Smith was the fourth ranked  candidate. Defendant responded by contending that  Zigelman properly moved Smith up into the top  three ranks because one of the candidates was not  interested in the Houston promotion. Although the  parties dispute the proper interpretation of  CBOE's promotions regulation, Zigelman felt  compelled to make handwritten changes to Smith's  rank to show that he, on paper, followed the  ranking requirement. (Tr. at 296.) Nonetheless,  the jury was free to weigh all the evidence  relating to pretext, including Zigelman's  admission that he did not feel obligated to make  any such handwritten changes to the ranks of any  other certification lists. (Tr. at 296).


13
 As previously discussed, Defendant also argues  that the jury is not a super-personnel department  that should second guess CBOE's alleged failure  to promote the most qualified candidate. Although  CBOE correctly describes this Circuit's previous  holdings, Appellant's argument, however, is  inapplicable to this Court's instant inquiry  because, as discussed above, on post-trial  appeal, "we consider only whether the record  supports the resolution of the ultimate question  of intentional discrimination." Piraino v.  International Orientation Resources, Inc., 137  F.3d 987, 990 n.1 (7th Cir. 1998).


14
 The monthly time reports reflect the status of  each auditor's assignments. At trial, Zigelman  admitted that he spoke to Smith on a number of  occasions about the high number of audits he had  yet to complete after nine months. (Tr. at 206-  07.)


15
 It appears that Hasham had an acceptable number  of aged audits.


16
 Hasham also claims that CBOE waived the issue of  the admissibility of Smith's monthly time reports  by not challenging the pretrial order through a  motion in limine. However, the record reflects  that, at a pretrial hearing, CBOE orally objected  to including the monthly time reports in the  pretrial order. Nonetheless, we need not resolve  this issue in light of the above discussion  dealing with the time reports' probative value  vis-a-vis pretext.


17
 Further, Defendant contends that evidence of  possible discriminatory conduct that is time-  barred is inadmissible. CBOE bases its claim on  Rush v. Scott Specialty Gases, 113 F.3d 476 (3d  Cir. 1997), which found that untimely failure to  promote claims prejudice timely claims and the  computation of damages, and Dasqupta v.  University of Wis., 121 F.3d 1138 (7th Cir.  1997), which involved an untimely continuing  violation claim. However, because Hasham has  neither based his claim on a continuing violation  argument nor sued based on not receiving those  prior promotions, we find CBOE's argument  misplaced.


18
 Hicks held that a plaintiff who has withstood the  defendant's motion for summary judgment and has  not been able to obtain summary judgment for  himself and must therefore go to trial, can ask  the jury to infer discrimination from the  defendant's failure to present a credible  explanation for why it terminated the plaintiff's  employment and replaced him with a member of a  nonprotected group. See Hicks, 509 U.S. at 507.


19
 As previously discussed, we hold that the trial  judge properly admitted Zigelman's comments  relating to the hiring of foreigners and Hasham's  accent.


20
 As previously discussed, Defendant's argument  that evidence of time-barred discriminatory  conduct is inadmissible is inapplicable here  because Plaintiff has neither based his case nor  sued on a continuing violation claim.


21
 Throughout its briefs, Defendant formulates the  issues presented for review poorly. CBOE presents  this question for review as whether the jury's  verdict was based upon passion and prejudice, and  thus should be reversed. Framing the issue and  its accompanying discussion in such a way is  uninstructive because it disregards the district  court's denial of Defendant's motion for a new  trial on these grounds which is the focus of our  review. Thus, the Court interprets the above  question presented as whether the district court  abused its discretion by denying the motion for  a new trial because the jury's verdict was based  upon passion and prejudice.


22
 Plaintiff's attorney also requests that this  Court sanction Defendant for filing a frivolous  appeal. Indeed, we are at a loss as to what basis  in law supports Defendant's belief that the  district court erred when it refused to admit a  photograph, in which Zigelman was not even  pictured, of his "minority" friends at his son's  bar mitzvah as evidence of Zigelman's lack of  discriminatory animus in promoting Plaintiff.  Otherwise, by and large, Defendant's arguments  are sufficiently based in law and fact.